 
 
I 
112th CONGRESS 1st Session 
H. R. 385 
IN THE HOUSE OF REPRESENTATIVES 
 
January 20, 2011 
Ms. Lee of California introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To require poverty impact statements for certain legislation. 
 
 
1.Short titleThis Act may be cited as the Poverty Impact Trigger Act of 2011. 
2.Certain poverty impact legislation subject to point of orderRule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 

Certain legislation reported by committees12.It shall not be in order to consider a bill or joint resolution of a public nature authorizing an appropriation of $10,000,000 or more, unless— 
(a)the committee report accompanying the bill or joint resolution includes a CBO Poverty Index Division impact statement; or 
(b)the chair of the committee reporting the bill or joint resolution submits such statement to be published in the Congressional Record before consideration of the bill or joint resolution.. 
3.Congressional budget office poverty impact division 
(a)In GeneralSection 202 of the Congressional Budget Act of 1974 (2 U.S.C. 602) is amended by adding at the end the following new subsection: 
 
(h)CBO Poverty Impact Division 
(1)CreationThere is established within the Office the CBO Poverty Impact Division (hereinafter in this subsection referred to as the Division). 
(2)Duties and functions 
(A)Preparation and submission of impact statementWhen a chair of a committee of the House of Representatives submits a written request to the Division to prepare and submit to the committee a CBO Poverty Index Division impact statement, the Division shall prepare and submit such statement to the committee not later than 30 days after such request. 
(B)Content of impact statementA CBO Poverty Index Division impact statement shall include the following: 
(i)A projected ratio equal to the amount of appropriations authorized in the bill or joint resolution that will benefit individuals and families below the poverty threshold over the total amount of appropriations authorized by the bill or joint resolution. 
(ii)A projection of the number of individual and family incomes— 
(I)that may decrease below the poverty threshold because of the bill or joint resolution; and 
(II)that may increase above the poverty threshold because of the bill or joint resolution. 
(iii)A projection as to how the legislation improves access to basic human services, including health care, housing, and education. 
(C)Poverty threshold definedIn this subsection, the term poverty threshold means an income level below 200 percent of the poverty line (as defined in section 673(2) of the Community Services Block Grant Act).. 
4.Exercise of rulemaking powersSection 2 of this Act is enacted by the House of Representatives— 
(1)as an exercise of the rulemaking power of the House of Representatives and as such it shall be considered as part of the rules of the House of Representatives and such rules shall supersede other rules only to the extent that they are inconsistent therewith; and 
(2)with the full recognition of the constitutional right of the House of Representatives to change such rules at any time, in the same manner, and to the same extent as in the case of any other rule of the House of Representatives. 
5.Effective dateThe amendments made by this Act shall apply to any bill or joint resolution reported by a committee of the House of Representatives after the 90-day period beginning on the date of enactment of this Act. 
 
